1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAUL GONZALES, JR., an individual,                    Case No.: 1:18-cv-00345-LJO-JLT
12                    Plaintiff,                           ORDER CLOSING THE CASE
13             v.                                          (Doc. 33)

14   TRANS UNION, LLC, et al.,
15                    Defendants.
16
17             The parties have stipulated to dismiss the action with each side to bear their own fees and
18   costs. (Doc. 33) The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to
19   dismiss an action without a court order “by filing . . . a stipulation of dismissal signed by all parties
20   who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the
21   action signed the stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose,
22   111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this
23   action.
24
25   IT IS SO ORDERED.
26
        Dated:       March 8, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
